DETAILED ACTION

Response to Amendment
Claims 1-3, 6-7 and 10-11 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 1/29/2021.

Allowable Subject Matter
Claims 1-3, 6-7 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments submitted 1/29/2021 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a negative electrode for a lithium secondary battery comprising a current collector, an active material containing layer including first and second negative active materials of the types as set forth in the claim, and a binder including an acrylic resin, with a ratio of the first and second active materials to binder as set forth in the claim.
Murase in view of Yoshikawa is considered to be the combination of prior art references of record closest to the aforementioned limitations of amended instant independent claim 1.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  As persuasively argue by the Applicants, the active materials in relation to binder in the ratios as set forth in the instant independent claim display unexpected improvement in capacity retention and discharge capacity.  Namely, as Applicants discuss in detail with regard to the results of Table 2 of the instant specification, these capacity results demonstrate improvement in the claimed ratio of active materials to binder materials.  This data cannot be refuted.
A further search of the prior art did not reveal any additional references that alleviate the deficiencies of the previously applied references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725